Citation Nr: 9933877	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-18 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
death pension benefits in the amount of $18,592.00.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  The veteran died in May 1994.  The appellant 
is the veteran's surviving spouse.

This appeal arises from a determination of the Committee on 
Waivers and Compromises (Committee) of the North Little Rock, 
Arkansas, Regional Office (RO), of the Department of Veterans 
Affairs (VA) dated in August 1998, which denied waiver of 
recovery of an overpayment of a death pension benefit in the 
amount of $18,592.00.


REMAND

In August 1994, the RO approved the appellant's claim for 
death pension benefits based on countable income of $0.00.  
The award letter reflects that the amount payable monthly was 
$436 with a maximum annual rate of $5,239.  In March 1998, 
the RO proposed the termination of the appellant's pension 
benefits.  The RO indicated that it had received information 
which showed that the appellant had received income for 1995 
that she had not previously reported.  In a decision dated in 
June 1998, the RO terminated payment of the appellant's 
pension benefits.  The overpayment of benefits was determined 
to be in the amount of $18, 592.00.

The appellant expressed disagreement with the creation of the 
debt, asserting that she had been hospitalized in 1997 and 
1998 during which she did not have income, that she had 
approximately $40,000.00 in medical bills, and that she did 
not know she had to report her income.  The appellant 
submitted a Financial Status Report dated in June 1998 which 
indicated that her total monthly net income was $0.00.
The appellant submitted a private medical record dated in 
July 1998 which indicated that she had been under medical 
care since 1995, is currently totally and permanently 
disabled and will not be able to seek any type of gainful 
employment. 

This matter was referred to the Committee in July 1998.  The 
Committee determined that although the appellant was new to 
the pension program, she appeared knowledgeable in her 
correspondence and knew to report that she was not working, 
had no income, and did not have any income in the near future 
in order to qualify for receipt of pension benefits.  

The Committee referred to the letter approving benefits, 
which informed the appellant that her pension was based on 
zero income and to report any change immediately to prevent 
an overpayment.  The Committee also indicated that the 
appellant was sent reminder letters in 1995, 1996, and 1997, 
advising her that she was receiving pension based on zero 
income and that she was to report any change.  The Committee 
noted that none of these letters were returned undeliverable.  
As a result of the foregoing, the Committee found that the 
appellant exercised bad faith to obtain, retain, or use VA 
benefits and denied her request for a waiver.

The amount of the overpayment is $18,592.00 based on 
unreported income for 1995.  In view of the maximum annual 
rate of $5,239 stated in August 1994, it is unclear as to how 
the $18,592.00 figure was arrived at, that is whether other 
years involved in the overpayment. 

Additionally, a review of the evidence reveals that copies of 
the reminder letters dated in 1995 and 1996, advising the 
appellant that she was receiving pension based on zero income 
and that she was to report any change, to which the Committee 
referred in its decision to deny a waiver, have not been 
associated with the claims folder.  Similarly, the 1997 
letter to which the Committee referred was returned as 
undeliverable, and it was not until a new mailing addressed 
was discovered in September 1997, that the reminder letter 
was said to have been sent.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  It is requested that the Committee 
provide information as to how the amount 
of the overpayment was computed as only 
income from 1995 has been referenced.  
The Committee should associate the copies 
of the reminder letters dated in 1995, 
1996 and 1997.

2.  The RO should request appellant to 
indicate when she moved out of the 
residence in which she was residing as of 
August 1994.  She should be informed that 
she has the opportunity to submit 
additional evidence and arguments in 
support of her claim.  

3.  Thereafter, the Committee should 
readjudicate the appellant's claim.

If the benefit sought is not granted, the appellant and her 
representative should be furnished a supplemental staement of 
the case and an opportunity to respond. Thereafter, the case 
should be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











